— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 20, 1978, convicting him of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction for assault in the first degree, and vacating the sentence imposed thereon, and said count is dismissed. As so modified, judgment affirmed. Contrary to the People’s concession, defendant’s conviction for attempted murder in the second degree does not require the dismissal of his conviction for criminal possession of a weapon (see People v Perez, 45 NY2d 204), although the People correctly concede that it does require dismissal of his conviction for assault in the first degree, pursuant to GPL 300.40 (subd 3, par [b]). We have examined defendant’s remaining contentions and find them to be without merit. Margett, J.P., O’Connor, Weinstein and Thompson, JJ., concur.